Title: To George Washington from Burwell Bassett, Jr., 17 April 1796
From: Bassett, Burwell Jr.
To: Washington, George


        
          Dear Sir
          Eltham [Va.] April 17th 1796
        
        As it is always agreable to find others interested in the wellfare of those to whom we are attached I trust it will not be unpleasant to you that I take the liberty to adress you relative to those poor little orphans your and my nephews, and their sister. The goodness of Mr Lears heart will no doubt bind then like a father to them and was it not for the interference of his business in no ones hands could they do better. In his letters to me he seems to expect the boys will remain with him if this is your wish I shall acquiesce but could wish that Charles was to be with me as after the present summer I shall be living in Williamsburg which will afford every advantage of education if in the earlier stages thereof there be any thing material except the care of an interested friend to guard him against the snares of vice.
        I shall write to Mr Lear on this subject by the next mail. With respect and esteem your obt Sert
        
          Burwell Bassett
        
      